Citation Nr: 1735846	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  14-28 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to January 1947, with additional service in the Naval Reserve.  He died in July 2011.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened the claim for service connection for the cause of the Veteran's death and denied it on the merits.  The Board remanded this claim for further development in July 2015.  

The Veteran testified at a hearing before the undersigned in April 2015.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A service connected disability, including primary open angle glaucoma with blindness, did not cause or contribute substantially or materially to the cause of the Veteran's death.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Merits of Appeal

The appellant seeks service connection for the cause of the Veteran's death.  She states that increased stress and anxiety associated with the Veteran's service-connected primary open angle glaucoma with blindness accelerated his death by making him more susceptible to the diseases from which he died, including heart disease and hypertension.  April 2017 and July 2017 VA Form 21-4138.  In addition, she states that dizziness from medications the Veteran took for glaucoma caused him to fall and hit his head and face, which contributed to his death, either directly or by resulting in his becoming bedridden and inactive.  Id.; April 2015 Hearing Transcript; July 2017 Informal Hearing Presentation; April 2013 VA Form 21-4138.  

In support of these statements, the appellant submitted an abstract of a study concluding that older adults with blindness were more likely to develop diabetes, heart problems, and breathing problems, and to be physically inactive, when compared with older adults without blindness or vision loss.  "Health Risk Profile for Older Adults With Blindness: An Application of The International Classification of Functioning, Disability, and Health Framework."  She submitted another article discussing the potential effect of stress on the heart.  "Stress and Heart Health."  

For the following reasons, the Board finds that service connection is not established. 
A. Applicable Law

When a veteran dies of a service connected disability, VA shall pay disability and indemnity compensation (DIC) benefits for the cause of death to the Veteran's surviving spouse, children, or parents.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of death, the evidence must show that a service connected disability was either the principal cause of death or a contributory cause.  38 C.F.R. § 3.312(a).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c).  In determining whether the service connected disability contributed to death, it must be shown that it contributed substantially or materially to the cause of death.  Id.

Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection has already been awarded was the principal or a contributory cause of death.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  

B. Facts 

During the Veteran's lifetime, service connection was awarded for primary open angle glaucoma, tinnitus, residuals of a foreign body in the left eye, residual burns of the left forearm and face, and bilateral hearing loss. 

The VA treatment records show that the Veteran was admitted to a VA residential community living center in August 2009 after he was hospitalized for a fall.  Diagnoses included dementia, Alzheimer's disease, hypertensive heart and chronic kidney disease, coronary artery disease, chronic diastolic heart failure, and history of a cerebrovascular accident.  They show that he had heart attacks in 2009 and July 2011.  Shortly after hospitalization in July 2011 for tracheobronchitis, the Veteran was hospitalized again on July 13, 2011 with a new onset of atrial fibrillation with rapid ventricular rate ("RVR").  The Veteran was then transferred to hospice on July 15, 2011, and died three days later, on July 18, 2011.  The Veteran's terminal diagnosis was noted as end stage renal disease ("ESRD).  

In the original Certificate of Death, the only cause of death was listed as "multiple diseases of the elderly."  This document was subsequently amended with the addition of glaucoma with legal blindness as another significant condition contributing to death but not resulting in the underlying cause.  The physician who signed the amended death certificate noted that this addition was based on information provided by the Veteran's spouse.  The information was not specified, and no other explanation was provided.  The appellant states that the physician's rationale for adding glaucoma to the certificate was that the Veteran's blindness from glaucoma completely limited his ability to ambulate, thus resulting in congestive buildup of fluids that contributed to his death.  April 2013 VA Form 21-4138. 

The July 2014 VA medical opinion concludes that it was less likely than not that the Veteran's glaucoma contributed substantially or materially to his death, combined to cause death, or aided or lent assistance to his death.  The physician who rendered the opinion explained that the treatment records showed that the main cause of death was a combination of events including dehydration, recent cardiac problems with a new onset of atrial fibrillation, and the tracheobronchitis infection.  These conditions would not be expected to arise from glaucoma itself.  The examiner explained that according to the consensus of medical literature, glaucoma was not considered a risk factor for these conditions or other conditions related to the Veteran's death such as end stage renal disease, coronary artery disease, and cholecystitis.  
The July 2014 VA physician further found based on review of the Veteran's medical records that the Veteran's falls were not due blindness, but rather due to an abnormality of gait, lower extremity weakness, and kyphosis.  The physician also noted that the Veteran had a history of a stroke, which may have affected his balance and coordination.  

Finally, the physician found that the Veteran's falls or inactivity would not have contributed to the conditions from which the Veteran died.  Instead, other recognized risk factors for these conditions were present in his case, such as age, hypertensive heart disease, male sex, hyperlipidemia, and hypertension.  

The VA treatment records do not show that glaucoma or vision impairment was a factor in the Veteran's falls.  An August 2004 VA treatment record reflects that the Veteran's falls occurred predominantly on even surfaces.  There was no vertigo or lightheadedness.  It was noted that the Veteran had some difficulty rising from his chair without upper extremity support, and also that he had kyphosis which altered his center of gravity.  The physician indicated that these were "adequate explanations for [the Veteran's] falls."  Shortly before his admission to the VA residential community living facility, a July 2009 VA treatment record reflects that the Veteran fell a month earlier when he tripped and fell forward on uneven ground by missing a small step in the pavement.  The plan was for the Veteran to undergo an evaluation for gait imbalance.  Another July 2009 entry reflects that the Veteran was falling more frequently, and had recently declined in cognition and functional status, according to the appellant's report at the time.  The treating physician noted that the Veteran's frequent falls were most likely secondary to his history of dementia.  In sum, the VA treatment records do not show that glaucoma or vision impairment played a role in the Veteran's falls.  Rather, his falls were attributed to other factors including kyphosis, gait imbalance, and dementia. 

Dizziness was not mentioned as a factor in the Veteran's more recent falls.  Moreover, the evidence does not show that he had dizziness as a result of medications taken for glaucoma, as stated by the appellant.  On the contrary, an August 2005 VA neuropsychological evaluation report reflects that the Veteran had discontinued taking Donepezil and Galantamine due to dizziness and falls.  These medications were prescribed for Alzheimer's disease.  Cf. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st ed. 2007)

The VA treatment records do not show that the Veteran had depression, anxiety, or a stress disorder.  Depression screens were generally negative.  The August 2005 VA neuropsychological consultation report reflects that the Veteran denied distress, depression, and anxiety, and reported no emotional distress.  A November 2005 VA treatment record reflects that the Veteran was sometimes irritable, but felt quite content.  

C. Analysis

The preponderance of the evidence shows that the Veteran's glaucoma with blindness did not contribute substantially or materially to his death.  The appellant's statements that the Veteran's glaucoma resulted in falls-either directly or via medications used to great glaucoma-with consequent inactivity and associated stress, anxiety, and depression that caused or hastened his death by making him more susceptible to the diseases from which he died is not supported by the record.  Rather, the evidence shows that the Veteran's falls were due to gait imbalance, kyphosis, and dementia.  Medications that in the past had caused the Veteran's dizziness were prescribed for Alzheimer's disease, not glaucoma.  The VA treatment records also show that there were no clinical findings of anxiety, stress, or depression, and that the Veteran denied such symptoms.  The objective, contemporaneous findings by medical professionals in these records, which were generated for purposes of diagnosis and treatment, carry more weight than the appellant's lay statements proffered in support of this claim.  Accordingly, the preponderance of the evidence shows that the Veteran did not have falls, inactivity, stress, anxiety, or depression related to glaucoma with blindness.  
Even if the Veteran did have anxiety, stress, or depression associated with glaucoma, the evidence does not show that anxiety or stress caused or contributed to the diseases from which the Veteran died, or made him more likely to succumb to them.  The July 2014 VA examiner cited a number of other factors in the Veteran's case that make it more likely for him to develop those diseases.  In any event, for the reasons discussed above, the preponderance of the evidence shows that the Veteran did not have anxiety, stress, or depression associated with his glaucoma. 

The amended Certificate of Death reflecting that glaucoma contributed to the Veteran's death has little or no probative value.  According to the physician who signed the certificate, the amendment was solely based on information provided by the appellant.  This information was not specified, but to the extent it is the same as the theories discussed above advanced by the appellant regarding the Veteran's falls, inactivity, and associated psychiatric symptoms, the Board has already explained that the evidence weighs against these factors in the Veteran's case vis-à-vis glaucoma.  Accordingly, because the addition of glaucoma to the Certificate of Death did not represent an independent medical conclusion based on direct review of the Veteran's medical history, but was rather based on an inaccurate premise-namely the appellant's discounted lay statements, as discussed above-it lacks probative value.  In the alternative, the lack of explanation for the addition of glaucoma apart from reference to unspecified information provided by the appellant detracts from the probative value of the amended death certificate.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  In this regard, the addition of glaucoma to the death certificate is not otherwise supported or explained by the evidence.  The VA treatment records make no mention of glaucoma as a factor in the Veteran's death, or declining health prior to his death, but instead mention other factors such as dementia, heart and kidney conditions, and infection.  As discussed below, the treatise evidence submitted by the appellant does not, as a matter of logic, support a causal connection between the Veteran's glaucoma and his death or the diseases from which he died. 

The July 2014 VA medical opinion carries much more probative weight than the Certificate of Death in the Board's determination.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  It represents the informed conclusion of a medical professional based on review of the Veteran's medical history, and, unlike the death certificate, is supported by a specific explanation that is consistent with the evidence of record, including the VA treatment records documenting the Veteran's care during his final weeks.  The physician who rendered the opinion explained that the Veteran's falls were not due to his glaucoma (which is supported by the VA treatment records), and that in any event, his falls and glaucoma did not contribute to the diseases from which he died.  Rather, the Veteran had other recognized risk factors for these diseases, including his age, male sex, and history of heart disease.  By contrast, the amended death certificate does not speak to or account for these factors, and is not otherwise supported by a specific explanation.

The July 2014 VA medical opinion also outweighs the appellant's statements on this issue.  The appellant does not have a medical background and is not shown to possess medical expertise.  Thus, she is considered a lay person in the medical field.  By contrast, the VA physician who rendered the opinion is a medical professional, and is also neutral on the matter, while the appellant naturally has an interest in supporting the claim.  Finally, for the reasons discussed above, the underlying premise for the appellant's opinion, namely that the Veteran had falls, inactivity, and anxiety, stress, and depression due to glaucoma that contributed to his death, is not supported by the record.  Accordingly, the July 2014 VA medical opinion carries more probative weight than the appellant's lay statements on this matter.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating that the Board may properly accord more probative weight to a medical professional's opinion than to lay testimony by virtue of the expertise of the former); see also Madden, 125 F.3d at 1481.  

The abstract of the study submitted by the appellant concluding that older adults with blindness were more likely to develop diabetes, heart problems, and breathing problems, and to be physically inactive than older adults without blindness or vision loss, does not counterbalance the July 2014 VA medical opinion in terms of evidentiary weight.  Unlike the abstract regarding a statistical association of blindness with the development of certain diseases, the July 2014 VA opinion is specific to the Veteran's medical history, and finds that the Veteran had risk factors for the diseases from which he died that were unrelated to glaucoma with blindness or his history of falls.  By contrast, the findings in the abstract do not discuss or account for the presence of risk factors for the diseases it mentions, or state that glaucoma can actually can cause or aggravate such diseases.  The July 2014 VA opinion is thus more probative than the abstract, as it is specific to the Veteran and directly addresses the issues in question, which is whether the Veteran's glaucoma was actually linked to the conditions from which he died, including by making him more susceptible to them, or whether it made him more likely to succumb to them.  The abstract does not speak to these issues, as the findings mentioned therein are cast solely in terms of statistical correlations. 

While these reasons are sufficient to find the July 2014 VA opinion more probative than the abstract of the data study, the Board also notes that by referring to the "consensus" of medical literature on the subject, the July 2014 VA physician indicated that the opinion was informed by conclusions reached by a number of sources, in contrast to a single study on statistical associations mentioned in the abstract.  Moreover, as a matter of basic logic, the sole fact that there may be a statistical correlation of blindness in older adults with the development of certain diseases, including those which may have contributed to the Veteran's death, does not support a connection between the Veteran's glaucoma with blindness and the diseases from which he died.  Accordingly, the July 2014 VA opinion, which specifically addresses the issue of whether the Veteran's glaucoma caused or contributed to the conditions from which he died, outweighs the abstract of this study. 

The article discussing the effect of stress on the heart also does not counterbalance the evidence weighing against the claim.  As discussed above, the VA treatment records show that the Veteran did not have stress associated with service-connected glaucoma with blindness, and the July 2014 VA opinion cited other recognized risk factors in the Veteran's case for the development of his heart conditions. 

At the April 2015 hearing, the appellant expressed her belief that the Veteran had been mistreated at the VA care facility where he resided before his final hospitalization and transfer to hospice care, and that this mistreatment also caused or hastened his death.  Specifically, she stated:  "[I]m my heart, I felt, they did something to him."  The Board deeply sympathizes with the distress and frustration expressed by the appellant.  However, this matter must be decided based upon the available evidence.  The available evidence does not indicate that the Veteran was mistreated or that there is further evidence available that might prove such an allegation.  Therefore, the Board cannot award benefits on this basis.

In sum, the preponderance of the evidence shows that the Veteran's glaucoma with blindness did not cause or contribute substantially or materially to his death, either directly or by making him more prone or vulnerable to the diseases from which he died, including heart and kidney disease, or by making him more likely to succumb to them.  Service connection was not established during his lifetime for any of these diseases.  Neither the appellant nor the record reasonably raises the issue of whether any other service connected disability caused or contributed substantially or materially to the Veteran's death, or whether the diseases from which the Veteran died were related to service or a service-connected disability other than glaucoma. 

The Board is grateful for the Veteran's honorable service, and regrets that it cannot render a favor decision in this matter. 

Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017). 

II. Duties to Notify and Assist

VA has duties to notify and assist in the development of a claim.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  The Board remanded this claim in July 2015 to ensure that appropriate efforts were made to obtain all potentially relevant, identified records in this case.  Although recent efforts to obtain the Veteran's treatment records from the Walter Reed National Military Medical Center (formerly the National Naval Medical Center), were unavailing, it appears that most if not all such records are in the claims file, including records of the 1994 medical evacuation to this facility for eye surgery and inpatient hospitalization mentioned by the appellant.  Similarly, MacDill Air Force Base records dated in the 1990's, as well as more recent records dated in the early 2000's, are in the claims file.  There is no indication that outstanding relevant records are available that would affect the outcome of this claim.  Accordingly, the Board finds that further efforts to obtain these records are not warranted, and that no prejudicial error exists.  The Board also notes in this regard that another remand would only cause the appellant to wait even longer for resolution of this appeal, with no reasonable possibility that further development would aid in substantiating the claim.  Neither the appellant nor the record reasonably raises any other issues regarding VA's duties to notify and assist, or compliance with the Board's remand directives. 



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


